Press Release CAE reports first quarter financial results for fiscal year 2014 · 15 full-flight simulator (FFS) sales in Q1 and eight more announced today for 23 year to date · Raised annual FFS sales outlook to record 40 units Montreal, Canada, August 8, 2013 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the first quarter ended June 30, 2013. Net income attributable to equity holders was $45.6million ($0.18 per share) this quarter, compared to $21.5 million ($0.08 per share) last year. All financial information is in Canadian dollars. The quarter included a one-time tax benefit of $11.0 million and severance costs of $2.8 million (after-tax), excluding which, earnings per share would have been $0.03 lower. Excluding restructuring, integration and acquisition costs last year, it was $46.9 million ($0.18 per share). Revenue for the quarter was $530.4 million, 15% higher than $462.2 million in the first quarter last year. “We maintained our market leadership this quarter with strong full-flight simulator sales in Civil and higher orders in Military than last year,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil, despite disappointing margin performance this quarter, 23 FFS sales fiscal year to date give us a strong start and we expect to reach a record of 40 units by March 31. The Civil team, led by its new group president, Nick Leontidis, is focused on the execution of its plan and we expect the combined Civil operating margin to reflect the underlying strength of the business by reaching high-teens percentages in the second half of the fiscal year. In Military, we sustained revenue and grew orders over last year which demonstrates our resiliency in a challenging defence budget environment. New Core Markets continued to perform well.” Summary of consolidated results (amounts in millions, except operating margins) Q1-2014 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Revenue $ 530.4 565.6 500.9 506.5 462.2 Operating profit (1) $ 62.8 66.9 59.8 64.0 43.3 As a % of revenue % 11.8 11.8 11.9 12.6 9.4 Net Income $ 45.4 45.7 37.2 35.9 21.9 Net income attributable to the equity holders of the Company $ 45.6 43.1 37.5 35.6 21.5 Backlog (2) $ 3,714.5 3,717.8 3,462.8 3,561.3 3,517.6 Civil segments Revenue for our combined Civil segments increased 27% in the first quarter to $301.8 million compared to $238.4 million last year. First quarter operating income was $37.6 million (12.5% of revenue) compared to $46.9 million (19.7% of revenue) last year. We received 15 FFS orders in the first quarter and we expect to sell a record 40 FFSs for the year. During the quarter we signed a 10-year agreement with Etihad Airways for seven FFSs and related training devices for the Airbus A320, A350, A380 and Boeing B787 airliners, as well as long term services to support Etihad’s expanding training base in Abu Dhabi. We received $313.5 million in combined civil segment orders this quarter for a book-to-sales ratio of 1.04x. The ratio for the trailing 12 months was 1.19x. First quarter Civil backlog was $1.754 billion, and we had an additional $310.6 million backlog related to our joint ventures, no longer included in the total under IFRS. 1 CAE today announced the sale of eight FFSs and a 15-year services agreement for approximately $210 million at list prices to an undisclosed customer. This brings CAE’s year-to-date total FFS sales to 23. Training & Services/Civil (TS/C) (amounts inmillions except operating margins, SEU and FFSs deployed) Q1-2014 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Revenue $ 178.3 176.1 169.0 166.8 147.9 Segment operating income $ 17.5 24.9 24.2 22.1 29.5 Operating margins % 9.8 14.1 14.3 13.2 19.9 Backlog $ 1,300.0 1,311.6 1,065.8 1,092.9 1,118.4 SEU(3) 190 187 186 187 164 FFSs deployed 230 227 222 218 216 Simulation Products/Civil (SP/C) (amounts inmillions except operating margins) Q1-2014 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Revenue $ 123.5 143.4 104.4 118.5 90.5 Segment operating income $ 20.1 25.8 21.9 23.1 17.4 Operating margins % 16.3 18.0 21.0 19.5 19.2 Backlog $ 454.4 411.0 393.3 427.4 394.2 Military segments Revenue for our combined Military segments increased 1% in the first quarter to $198.8 million compared to $197.7 million last year.
